EXHIBIT 10.1

TECHNOLOGY LICENSE AND ASSET PURCHASE AGREEMENT

This TECHNOLOGY LICENSE AND ASSET PURCHASE AGREEMENT (this “Agreement”) is made
and entered into as of this 6th day of June, 2006 , by and between Broadcom
Corporation, a California corporation (“Broadcom”), and Ciprico Inc., a Delaware
corporation (“Ciprico”). Broadcom and Ciprico may be referred to from time to
time in this Agreement, individually, as a “Party “ and, collectively, as the
“Parties.”

BACKGROUND

A.            Broadcom owns certain assets that are used in connection with
Broadcom’s Business.

B.            Broadcom desires to sell, and Ciprico desires to purchase, certain
of such assets of the Business in accordance with the terms and conditions set
forth in this Agreement.

C.            Broadcom desires to grant and Ciprico desires to receive licenses
relating to certain other of such assets of the Business, subject to and in
accordance with the terms and conditions set forth in this Agreement.

D.            Broadcom desires Ciprico to assume certain existing support
obligations relating to the Business, and to undertake certain development
obligations relating to the Business, and Ciprico is willing to assume and
undertake such obligations in accordance with the terms and conditions set forth
in this Agreement.

NOW, THEREFORE, in consideration of the mutual promises contained in this
Agreement and for other good and valuable consideration, the receipt and
sufficiency of which is hereby acknowledged, and intending to be legally bound,
the Parties agree as follows:

ARTICLE I

PURCHASE AND SALE

1.1           Purchase and Sale of Assets. Subject to all the terms and
conditions of this Agreement, Broadcom shall, on the Closing Date, sell,
transfer, convey and assign to Ciprico the following operating assets of
Broadcom used or held for use in the Business, (collectively, the “Purchased
Assets”).

(a)          Fixed Assets. All fixed assets set forth on Schedule 1.1(a) hereto
(collectively, the “Fixed Assets”);

(b)         Inventory. All inventories of the Business set forth on Schedule
1.1(b) hereto, (collectively, the “Inventory”) which excludes all work in
progress for Broadcom integrated circuits and all inventories of Broadcom
integrated circuits not already attached to inventories of RAID Controller
Cards;

(c)          Prepaid Assets and Deposits. Prepaid assets and deposits, if any,
as set forth on Schedule 1.1(c) hereto, with respect to which Ciprico will
receive the benefit after the Closing;

1


--------------------------------------------------------------------------------




(d)         Contracts. All rights of Broadcom under those contracts relating to
the Business that are set forth on Schedule 1.1(d) hereto (the “Assumed
Contracts”);

(e)          Customer and Supplier Lists. All customer and supplier lists of the
Business, and any formal notices or written correspondence (excluding emails)
from those customers and suppliers relating to the Business; and

(f)            Marketing Materials. All marketing materials and related
literature currently used by Broadcom in marketing the Business.

1.2           Excluded Assets. Broadcom retains all right, title and interest in
and to any and all property, rights or other assets that are not specifically
included as Purchased Assets, whether or not related to the Business. Without
limitation of the foregoing, Broadcom retains all right, title and interest in
and to all cash and cash equivalents, accounts receivable, communications
equipment and infrastructure.

1.3           Assumed Liabilities.

(a)           Subject to all the terms and conditions of this Agreement, Ciprico
shall, on the Closing Date, accept the assignment from Broadcom of the Assumed
Contracts, and expressly assume the due and punctual performance and observance
of each covenant, condition and obligation of Broadcom under such Assumed
Contracts (collectively the “Assumed Liabilities”). For clarity, Ciprico does
not assume liability for any breach by Broadcom of any Assumed Contract prior to
the Closing, and such liability remains with Broadcom.

(b)           Without limitation of the above, the Assumed Liabilities will
include all existing support and warranty obligations of Broadcom under all
prior purchases of RAID Controller Card products and all prior licenses of
Licensed Software. Schedule 1.3 hereto contains a list of all such existing
support and warranty obligations, that to Broadcom’s knowledge, constitute
obligations in excess of $10,000 per customer.

(c)           Ciprico assumes no liabilities, covenants or obligations of
Broadcom that are not specifically included as Assumed Liabilities, whether or
not related to the Business.

ARTICLE II

LICENSES

2.1  License Grants. Subject to strict compliance with the terms and conditions
of this Agreement, including without limitation Ciprico’s payment, support and
development obligations, Broadcom hereby grants to Ciprico, for the Term, a
personal, non-transferable, worldwide, royalty-bearing license to:

(a)          use, reproduce, modify and create derivative works of the Licensed
Software in both source code and object code form, and to distribute and
sublicense copies of the Licensed Software or derivative works thereof only in
object code form;

(b)         use, reproduce, modify and create derivative works of the Licensed
Board Designs, and to make, have made, use, import and sell RAID Controller
Cards based on the Licensed Board Designs; and

2


--------------------------------------------------------------------------------




(c)          use, reproduce, publicly perform and publicly display the Licensed
Marks in connection with the marketing and sale of RAID Software and RAID
Controller Cards incorporating the Licensed Software.

2.2  Limited Exclusivity.

(a)          Subject to Subsection 2.2(c) below, the license in Subsection
2.1(a) will be exclusive with respect to the field of RAID Software; provided,
however, that Broadcom nonetheless will retain the following rights with respect
to the Licensed Software in the field of RAID Software:

(i) to use the Licensed Software and Improvements thereof, in source code and
object code form, to evaluate, test and demonstrate the compatibility of
Broadcom’s products with the Licensed Software and such Improvements;

(ii) to distribute the Licensed Software and Improvements in object code form to
customers for evaluation purposes only; and

(iii) subject to the provisions of Section 3.3 below, to distribute and license
the Licensed Software and Improvements, in object code form only, to customers
for use in production with Broadcom integrated circuits.

(b)         Subject to Subsection 2.2(c) below, the licenses in Subsections
2.1(b) and 2.1(c) will be exclusive for their respective durations (in
perpetuity unless earlier terminated).

(c)          For clarity, Broadcom and Ciprico agree and acknowledge that the
exclusivity obligations set forth in this Section 2.2 are meant to govern
Broadcom’s conduct after the Closing and during the period of exclusivity, and
do not constitute a representation or warranty that no other licenses to the
Licensed Technology have been granted previously. Ciprico acknowledges that
Broadcom and its predecessors in interest previously have granted licenses to
the Licensed Technology to other third parties, and all such licenses will
remain in full force and effect after the Closing.

2.3  License Restrictions.

(a)          No other use, distribution or application of the Licensed
Technology by Ciprico is permitted except those expressly provided in
Section 2.1.

(b)         Ciprico represents and warrants that it will not take any action
that would create obligations that would conflict with Ciprico’s obligations
hereunder, including without limitation, creating and/or distributing derivative
works of the Licensed Software that contain code licensed under a Prohibited
License (as defined below) or that would require any portion of the Licensed
Software to be distributed pursuant to a Prohibited License.

(c)          Ciprico shall only distribute the Licensed Software or derivative
works thereof to OEMs, resellers, distributors and end users pursuant to an End
User Agreement.

2.4  Grantback License to Improvements During Term. Ciprico (on behalf of itself
and its affiliates, agents, employees, and contractors) hereby grants to
Broadcom a fully paid-up, royalty-free, worldwide, license to use, copy, modify,
have modified, distribute and have distributed any Improvements made by or on
behalf of Ciprico, subject to the restrictions and limitations of Section 2.2,
during the Term. Ciprico will regularly provide such Improvements to Broadcom.

3


--------------------------------------------------------------------------------




2.5  Grantback License to Improvements After Term. If Broadcom terminates this
Agreement prior to three years after the Closing, then Ciprico (on behalf of
itself and its affiliates, agents, employees, and contractors) grants to
Broadcom a fully paid-up, royalty-free, worldwide, perpetual license to use,
copy, modify, have modified, distribute and have distributed any Improvements or
derivative works thereof for the sole purpose of supporting customers of the
Licensed Software at the time of termination.

2.6  Proprietary Notices. Ciprico shall not remove, efface or obscure any
copyright or trademark notices from the Licensed Technology. Ciprico shall
include reproductions of the Broadcom copyright notice with each copy of the
Licensed Technology. Ciprico acknowledges that any symbols, trademarks,
tradenames, and service marks adopted by Broadcom to identify the Licensed
Technology belong to Broadcom and that Ciprico shall have no rights therein
other than the explicit licenses granted to Ciprico hereunder. Ciprico further
acknowledges that Broadcom does not have federal registration for the Licensed
Marks, and thus Broadcom makes no representation or warranty that (i) the
Licensed Marks will be enforceable against third parties; or that (ii) use of
the Licensed Marks will not infringe the marks of a third party. Ciprico
acknowledges that enforceability of the Licensed Marks depends in part on
Ciprico’s proper use and protection of the Licensed Marks.

2.7  Ownership. Broadcom shall retain all right, title and interest, including
any and all intellectual property rights, in and to the Licensed Technology.
Ciprico shall retain all right, title and interest, including any and all
intellectual property rights, in and to the Improvements made by or on behalf of
Ciprico. Ciprico hereby covenants that it will not allege or assert any claim
that the Licensed Technology infringes any intellectual property right owned or
controlled by Ciprico, or allege or assert that any of Broadcom’s intellectual
property rights in the Licensed Technology is invalid or unenforceable.

2.8  No Other Rights Granted. Apart from the license rights expressly set forth
in this Agreement, Broadcom does not grant and Ciprico does not receive any
right, title or interest nor any security interest or other ownership interest
in any intellectual property rights relating to the Licensed Technology, nor in
any copy of any part of the foregoing. Broadcom reserves any and all rights not
expressly granted to Ciprico hereunder. Apart from the license rights expressly
set forth in this Agreement, Ciprico does not grant and Broadcom does not
receive any right, title or interest nor any security interest or other
ownership interest in any intellectual property rights relating to the
Improvements, nor in any copy of any part of the foregoing. Ciprico reserves any
and all rights not expressly granted to Broadcom hereunder.

ARTICLE III

PAYMENT

3.1  Purchase Price. As payment for the sale, transfer and assignment of the
Purchased Assets, and for other of Broadcom’s agreements and indemnities
contained herein, Ciprico shall pay to Broadcom at the Closing, by wire transfer
of immediately available funds to an account designated by Broadcom
(collectively, the “Purchase Price”) , the aggregate cash sum of ***. In
addition, Ciprico shall pay to Broadcom, by wire transfer of immediately
available funds to an account designated by Broadcom, the additional sum of ***
for the inventory set forth in Schedule 1.1(b), which will be paid within
fifteen (15) days after Ciprico’s receipt of such inventory. Ciprico will have
the right to return any defective portions of inventory for a credit or refund.

3.2  Royalties. Ciprico shall pay to Broadcom royalty payments based on the
Revenues for all sales of RAID Controller Cards by or for Ciprico. Such
royalties will be calculated as a percentage of

4


--------------------------------------------------------------------------------




the Revenue recorded by Ciprico, and will be paid quarterly within 30 days of
the end of the respective calendar quarter. Royalty payments will be accompanied
by reports identifying the applicable products, quantities and Revenues of
Ciprico. The amount of such royalties payable to Broadcom will be determined
pursuant to the following table:

 

Dollar Amount of Revenues

 

Royalties Payable

 

in Each 12-Month Period

 

to Broadcom

 

following the Closing

 

 

 

 

 

 

 

up to $2,000,000

 

*** of Revenue

 

$2,000,000-$5,000,000

 

*** of Revenue

 

$5,000,000-$10,000,000

 

*** of Revenue

 

$10,000,000 and above

 

*** of Revenue

 

Ciprico’s obligation to pay royalties to Broadcom pursuant to this Section 3.2
shall cease when Ciprico’s royalty payments reach twenty-five million dollars
($25,000,000) in the aggregate (the “Royalty Cap”), and thereafter Ciprico’s
licenses under this Agreement will become royalty-free (but still subject to
commissions pursuant to Section 3.3), perpetual and non-terminable.

3.3  Commissions.

(a)          During the Term, Broadcom will earn a commission in an amount equal
to *** of all Revenue related to the Licensed Software (other than distributions
of the Licensed Software incorporated with RAID Controller Cards, which shall be
covered by Section 3.2 above) (the “Commission”), whether licensed by Broadcom
or Ciprico, for operation with a Broadcom integrated circuit product.

(b)         For such distributions of the Licensed Software made by Broadcom,
Broadcom will collect the Revenue for such Licensed Software licenses, and on a
quarterly basis will forward such Revenue to Ciprico less the Commission thereon
which Broadcom shall retain, along with a quarterly report identifying the
applicable quantities and Revenues related thereto . The quarterly payment and
report will be made within thirty (30) days after the end of the applicable
calendar quarter.

(c)          For such distributions of the Licensed Software by Ciprico, Ciprico
will collect the Revenue for such Licensed Software licenses, and on a quarterly
basis will forward the Commission thereon to Broadcom, along with a quarterly
report identifying the applicable quantities and Revenues related thereto. The
quarterly payment and report will be made within thirty (30) days after the end
of the applicable calendar quarter. For clarity, Ciprico will owe no such
commission on licenses of the Licensed Software for use with non-Broadcom
integrated circuits.

3.4  Taxes. All amounts payable under this Agreement are exclusive of all taxes,
duties, customs fees, and other similar government charges and fees or customs
fees (other than taxes levied on Broadcom’s income) that Broadcom may be
required to collect or pay upon purchase, sale or shipment of Licensed
Technology. If Ciprico wishes to claim a tax exemption, Ciprico must give
Broadcom a tax exemption certificate acceptable to the relevant taxing
authority. Without limitation of the above, Ciprico agrees that it will pay to
Broadcom all sales tax applicable to the sale of the Purchased Assets.

3.5  Warrants. Ciprico shall grant to Broadcom the warrants to purchase nine
hundred thousand (900,000) shares of Common Stock of Ciprico (“Shares”) set
forth in Exhibit C hereto.

5


--------------------------------------------------------------------------------




3.6  Records; Audit Rights. During the term of this Agreement and for a period
of two (2) years after expiration or termination of this Agreement, Ciprico
agrees to keep all usual and proper records and books of account and all usual
and proper entries relating to this Agreement in accordance with generally
accepted accounting principles. Ciprico additionally will be responsible for
establishing processes and practices to ensure that its sublicensees accurately
report and pay for their use of the Licensed Software. Broadcom may conduct an
audit of Ciprico’s records and Ciprico’s sublicensee’s records, including such
financial and other business records as may be relevant to allow Broadcom to
confirm Ciprico’s compliance with the terms of this Agreement and the
correctness of all payments made or due to Broadcom hereunder. This Section 3.6
shall apply reciprocally to permit Ciprico to audit Broadcom, to the extent that
Broadcom collects Revenues for the production distribution of the Licensed
Software pursuant to Section 3.3(b).

3.7  Audit Procedures. Any such audit will be conducted by an auditor designated
by Broadcom or by an independent certified public accountant selected by
Broadcom, and will be conducted only with  reasonable advance written request no
more than twice in any twelve (12) month period, unless an underpayment as
described below is found, in which case Broadcom may conduct an additional audit
following each such finding during the same twelve (12) month period. The audit
will be conducted during regular business hours and will be conducted in such a
manner as not to unreasonably interfere with Ciprico’s normal business
activities.  Broadcom agrees that it shall be responsible for the payment of the
reasonable fees and costs of the auditor unless: (a) with respect to provisions
of this Agreement, the auditor determines that Ciprico has underpaid Broadcom
hereunder by an amount in excess of five percent (5%) of the amounts actually
due; or (b) with respect to the Section 3.5, the auditor determines that Ciprico
should have issued warrants to Broadcom but failed to do so. Ciprico will refund
Broadcom any overcharges and will reimburse Broadcom for audit costs incurred as
a result of the previous sentence within thirty (30) days of Broadcom’s receipt
of an invoice for such fee. Broadcom recognizes and agrees that information
learned during an audit is confidential and that such information may be used
only in further disposition of the audit. This Section 3.7 shall apply
reciprocally to any audit by Ciprico of Broadcom pursuant to Section 3.6 above.

ARTICLE IV

SUPPORT

4.1           Support by Broadcom. Broadcom agrees that it will make available
Jeff Huber, Charles Purwin, and Richard Bagley (the “Identified Employees”) to
assist Ciprico in supporting the Licensed Technology and/or assisting in the
transition of the Licensed Technology to Ciprico; provided, however, that such
availability will be limited to only ten (10) hours per week for each such
Identified Employee, and only one hundred (100) hours total for each such
Identified Employee, and all obligations under this Section 4.1 will expire on
October 1, 2006.  Broadcom’s obligations under this Section 4.1 are subject to
the Identified Employees remaining active employees in good standing with
Broadcom. Except as expressly set forth in Sections 4.1 and 7.3, nothing in this
Agreement shall obligate Broadcom to provide any support for the Licensed
Technology to Ciprico, its customers and sublicensees, or any other person.

4.2           Support to Existing Customers by Ciprico. Ciprico hereby agrees to
support the Licensed Software and RAID Controller Cards and assume
responsibility for all existing support and warranty commitments for the
Licensed Software and RAID Controller Cards, at its sole expense, for a period
of three (3) years after the Closing Date. Ciprico will perform its support
obligations in compliance with all of the existing warranties for the Licensed
Software and RAID Controller Cards and the minimum support requirements for the
Licensed Software and RAID Controller Cards, as described in the attached
Exhibit D. Ciprico further agrees and acknowledges that its failure to provide
the support as

6


--------------------------------------------------------------------------------




described in this Section 4.2 shall constitute a material breach of the
Agreement subject to the cure period described in Section 11.2(b).

4.3           Support to Distributors and End Users by Ciprico. Ciprico shall,
at its own expense, be solely responsible for providing technical support and
training to its distributors and the end users of the Licensed Technology for
the Licensed Technology, and Broadcom shall have no obligation with respect
thereto. Ciprico shall be solely responsible for, and Broadcom shall have no
obligation to honor, any warranties that Ciprico provides to its distributors
and/or the end users of the Licensed Technology with respect to the Licensed
Technology. Ciprico shall defend any claim against Broadcom arising in
connection with any such warranties, express, implied, statutory, or otherwise,
and shall pay any settlements or damages awarded against Broadcom that are based
on any such warranties.

ARTICLE V

DEVELOPMENT OBLIGATIONS

5.1           Support for Broadcom Products. For a period of two (2) years after
the Closing Date, Ciprico will develop and support versions of the Licensed
Software that interoperate with all versions of Broadcom’s standard storage
integrated circuit products and all versions of Broadcom’s chipsets for AMD
Opteron platforms (collectively, the “Supported Chips”). Ciprico agrees that it
will use its best efforts within its resources to prioritize this development
and support activity. Ciprico further agrees and acknowledges that its failure
to meet the obligations of Section 5.1 or 5.2 shall constitute a material breach
of the Agreement subject to the cure period described in Section 11.2(a).
Ciprico and Broadcom will have regular roadmap meetings, not less than once per
quarter, to discuss planned Supported Chips and planned versions of the Licensed
Software. Broadcom agrees to disclose to Ciprico the planned functionality of
any upcoming Supported Chip at least three (3) months prior to tape-out of such
Supported Chip, and will provide to Ciprico the interface information for such
Supported Chip no later than two (2) weeks after tape-out of such Supported
Chip. Notwithstanding any provision of this Agreement, Broadcom shall have no
obligation to develop or release any Supported Chip or any other product under
this Agreement, and any and all such development shall be at Broadcom’s sole
discretion.

5.2           Schedule for Development. Without limitation of the obligations of
Section 5.1 above, Ciprico will provide ported versions of the Licensed Software
to Broadcom, in object code form, in accordance with the following schedule:

Alpha version:  within 8 weeks of receipt of the reference board with the
Supported Chip including the IOC driver;

Beta version:  within 16 weeks of receipt of the reference board with the
Supported Chip including the IOC driver;

Production (gold) version:  within 26 weeks of receipt of the reference board
with the Supported Chip including the IOC driver.

7


--------------------------------------------------------------------------------


ARTICLE VI

SUPPLY OF BROADCOM RAID INTEGRATED CIRCUITS

6.1.          Supply. Broadcom hereby agrees to sell to Ciprico its RAID
controller chip products known as Frodo, Elrond, and if available, Elrond-Lite
through their respective end-of-life, as the case may be, pursuant to Broadcom’s
standard terms and conditions.

6.2           Buffer Stock. Broadcom will hold and segregate a buffer stock of
*** RAID controller chip products for Ciprico to meet Ciprico’s typical monthly
supply during the term of this Agreement. If Ciprico depletes the buffer stock,
then Broadcom will refill such buffer stock in accordance with its standard lead
times. As a condition to Broadcom’s obligations under this Section 6.2, Ciprico
will maintain a typical monthly supply of RAID controller chips in its
inventory.

6.3           Pricing. Until the end-of-life of Frodo or Elrond, as the case may
be, Broadcom will sell the RAID controller chips to Ciprico in accordance with
the prices set forth in Schedule 6.3.

6.4           Elrond-Lite Product. The parties acknowledge that the BCM8608
(Elrond-Lite) product has not yet been developed, and is subject to a review of
joint business planning, productization schedules, target market and the like.
Nothing in this Agreement will require Broadcom to develop or release the
Elrond-Lite product to production, and the terms of this Section 6 will apply to
the Elrond-Lite product only if Broadcom chooses in its sole discretion to
develop and release the Elrond-Lite product to production.

ARTICLE VII

OTHER OBLIGATIONS

7.1           Confidentiality. Broadcom and Ciprico acknowledge and agree that
the Licensed Technology, the Supported Chips, any Improvements, any
documentation or information relating to the Licensed Technology, any
Improvements and the Supported Chips, and any other information (if such other
information is identified as confidential or should be recognized as
confidential under the circumstances) provided to a party by the other party
hereunder (collectively, “Confidential Information”) constitute the confidential
and proprietary information of the disclosing party, that Ciprico’s protection
thereof is an essential condition to Ciprico’s license of the Licensed
Technology herein, that Broadcom’s protection thereof is an essential condition
to Broadcom’s license to the Improvements herein and that all such Confidential
Information is subject to the NDA, which shall remain in full force and effect.
Broadcom and Ciprico acknowledge and agree that this Agreement and its contents
constitute the confidential and proprietary information of both parties. This
Section 7.1 shall supplement, but not replace the NDA.

7.2           Intentionally Omitted.

7.3           Cooperation in Transfer. The parties will cooperate with each
other and provide reasonable assistance to each other in the transfer of
relevant customer and supply chain relationships from Broadcom to Ciprico.

8


--------------------------------------------------------------------------------




ARTICLE VIII

REPRESENTATIONS AND WARRANTIES

8.1           Representations and Warranties of Both Parties. The Parties hereby
represent and warrant to the other as of the Closing Date as follows:

(a)          Each Party is a corporation duly organized, validly existing and in
good standing under the laws of its state of incorporation. Each Party has full
rights, power and authority to enter into the Transaction Documents and to 
perform all of its obligations under the Transaction Documents.

(b)         The Transaction Documents and the obligations of each Party under
the Transaction Documents will not conflict with, or constitute a breach or
default of, any other agreement, instrument or arrangement to which such Party
is a party or by which it is bound. Neither Party is subject to any restriction
or agreement contained in any agreement, license, instrument, order, judgment or
decree which would be violated by the consummation of the transactions
contemplated by the Transaction Documents.

8.2           Representations and Warranties of Broadcom. Broadcom hereby
represents and warrants to Ciprico as of the Closing Date as follows:

(a)          Broadcom is the owner absolutely of the Purchased Assets, and it
has good right and title to sell and assign the Purchased Assets as set forth in
this Agreement;

(b)         The Purchased Assets are free and clear of and from all Liens;

(c)          Except as set forth in Schedule 8.2(c), Broadcom previously has not
granted any party a license to use, make, modify, sell, market or distribute the
Licensed Software in source code form; and

(d)         Broadcom is the owner of the Licensed Technology and Broadcom has no
Knowledge of any proceedings which are pending or threatened which challenge the
rights of Broadcom with respect to the Licensed Technology, and to Broadcom’s
Knowledge, the Licensed Technology does not infringe the intellectual property
rights of any third party. Ciprico acknowledges that Broadcom has not conducted
a patent search relating to the Licensed Technology, and has no obligation to do
so.

(e)          Except as disclosed in Schedule 8.2(e), there is no Litigation
outstanding or pending to which Broadcom is a party with respect to the Licensed
Technology or Purchased Assets, and to the Knowledge of Broadcom, there is no
Litigation threatened against Broadcom with respect to the Licensed Technology
or Purchased Assets.

(f)          Schedule 8.2(f) contains true and correct information for the
revenues and cost of revenues of the Business for the fourth quarter of 2005 and
the first quarter of 2006.

8.3           No Other Warranties. EXCEPT AS EXPRESSLY SET FORTH IN SECTION 8.1
AND 8.2 ABOVE, THE PURCHASED ASSETS, THE LICENSED TECHNOLOGY AND THE LICENSED
MARKS ARE OFFERED “AS IS,” AND BROADCOM GRANTS AND CIPRICO RECEIVES NO
WARRANTIES OF ANY KIND, EXPRESS OR IMPLIED, BY STATUTE, COMMUNICATION OR CONDUCT
WITH CIPRICO, OR OTHERWISE. BROADCOM SPECIFICALLY DISCLAIMS ANY IMPLIED
WARRANTIES OF MERCHANTABILITY, FITNESS FOR A SPECIFIC PURPOSE OR
NON-INFRINGEMENT CONCERNING THE PURCHASED

9


--------------------------------------------------------------------------------




ASSETS, THE LICENSED TECHNOLOGY OR THE LICENSED MARKS. WITHOUT LIMITATION OF THE
ABOVE, BROADCOM GRANTS NO WARRANTY THAT THE LICENSED TECHNOLOGY, OR ANY PORTION
THEREOF, IS ERROR-FREE OR WILL OPERATE WITHOUT INTERRUPTION OR LOSS OF DATA, AND
GRANTS NO WARRANTY REGARDING ITS USE OR THE RESULTS THEREFROM INCLUDING, WITHOUT
LIMITATION, ITS CORRECTNESS, ACCURACY OR RELIABILITY.

ARTICLE IX

INDEMNITY

9.1.          Indemnification by Broadcom. Broadcom hereby agrees to indemnify,
defend and hold harmless Ciprico and its officers, directors, employees,
shareholders, and agents (collectively the “Ciprico Indemnified Parties”) from
and against, and reimburse them for, any and all liabilities, damages awards,
settlements, losses, claims and expenses, including without limitation
reasonable attorneys’ fees and expenses and costs, incurred by or on behalf of
any Ciprico Indemnified Party resulting from, caused by, or claimed to have
resulted from or arisen in connection with: (a) any breach of this Agreement by
Broadcom; (b) any use or distribution prior to the Closing of the Licensed
Technology, products containing the Licensed Technology, or the Licensed Marks
by or on behalf of Broadcom or its customers, sublicensees or end users; or
(c) any claim under an Assumed Contract that was made prior to the Closing,
except for those warranty obligations transferred under Section 1.3. For
clarity, notwithstanding any other provision of this Agreement, Broadcom shall
have no obligation to indemnify, defend or hold harmless Ciprico Indemnified
Parties for any claim that the Licensed Technology infringes the intellectual
property rights of a third party, absent a breach by Broadcom of
Section 8.2(d) herein.

9.2.          Indemnification by Ciprico. Ciprico hereby agrees to indemnify,
defend and hold harmless Broadcom and its officers, directors, employees,
shareholders, and agents (collectively the “Broadcom Indemnified Parties”) from
and against, and reimburse them for, any and all liabilities, damages awards,
settlements, losses, claims and expenses, including without limitation
reasonable attorneys’ fees and expenses and costs, incurred by or on behalf of
any Broadcom Indemnified Party resulting from, caused by, or claimed to have
resulted from or arisen in connection with: (a) any breach of this Agreement by
Ciprico; (b) any use or distribution after the Closing of the Licensed
Technology, products containing the Licensed Technology, or the Licensed Marks
by or on behalf of Ciprico or its customers, sublicensees or end users; (c) any
warranties or other commitments made by Ciprico to third parties relating to the
Licensed Technology or any products containing the Licensed Technology; or
(d) any claim under an Assumed Contract that arose after the Closing.

9.3.          Notice of Asserted Liability. Promptly after a Party (the
“Indemnified Party”) becomes aware of any fact, condition or event that may give
rise to losses, claims, liabilities, damages or expenses for which
indemnification may be sought under this Section 9 the Indemnified Party shall
give notice thereof in the manner provided in Section 12.14 of this Agreement
(the “Claims Notice”) to the Party from which indemnification may be sought (the
“Indemnifying Party”). The Claims Notice shall include a description in
reasonable detail of any claim or the commencement (or threatened commencement
known to the Indemnified Party) of any action, proceeding or investigation (an
“Asserted Liability”) against the Indemnified Party. Failure of the Indemnified
Party to promptly give notice hereunder shall not affect rights to
indemnification hereunder, except to the extent that the Indemnifying Party
demonstrates actual damage caused by such failure.

9.4.          Opportunity to Defend. The Indemnifying Party may elect to
compromise or defend, at its own expense and by its own counsel, any Asserted
Liability; provided, however, that the Indemnifying Party

10


--------------------------------------------------------------------------------




may not compromise or settle any Asserted Liability without the consent of the
Indemnified Party, such consent not to be unreasonably withheld or delayed,
except that no consent shall be required if such compromise or settlement
requires no more than a monetary payment for which the Indemnified Party
hereunder is indemnified or involves other matters not binding upon the
Indemnified Party; provided, however, that there is no admission of any
wrongdoing and that the settlement is accompanied by a general release in form
and substance reasonably acceptable to the Indemnified Party. If the
Indemnifying Party elects to compromise or defend such Asserted Liability, it
shall within thirty (30) days notify the Indemnified Party of its intent to do
so and the Indemnified Party shall cooperate in the compromise of, or defense
against, such Asserted Liability. If the Indemnifying Party elects not to
compromise or defend any Asserted Liability, fails to notify the Indemnified
Party of its election as herein provided or contests its obligation to
indemnify, the Indemnified Party may pay, compromise or defend such Asserted
Liability without prejudice to any right it may have hereunder. In any event,
the Indemnified Party may participate, at its own expense, in the defense of any
Asserted Liability. If either party chooses to defend or participate in the
defense of any Asserted Liability, it shall have the right to receive from the
other party any books, records or other documents within such party’s control
that are necessary or appropriate for such defense.

9.5.          Waiver of Consequential Damages. EXCEPT FOR A BREACH BY CIPRICO OF
SECTION 2, A BREACH BY EITHER PARTY OF SECTION 7.1, OR EITHER PARTY’S
INDEMNIFICATION OBLIGATIONS UNDER THIS SECTION 9, IN NO EVENT SHALL EITHER PARTY
HERETO HAVE ANY LIABILITY FOR ANY INDIRECT, INCIDENTAL, CONSEQUENTIAL, SPECIAL
OR PUNITIVE DAMAGES, HOWEVER CAUSED AND ON ANY THEORY OF LIABILITY, WHETHER FOR
BREACH OF CONTRACT, TORT (INCLUDING NEGLIGENCE) OR OTHERWISE, ARISING OUT OF
THIS AGREEMENT, INCLUDING BUT NOT LIMITED TO LOSS OF PROFITS OR LOSS OF DATA,
EVEN IF SUCH PARTY HAS BEEN ADVISED OF THE POSSIBILITY OF SUCH DAMAGES. THESE
LIMITATIONS SHALL APPLY NOTWITHSTANDING ANY FAILURE OF ESSENTIAL PURPOSE OF ANY
LIMITED REMEDY.

ARTICLE X

CLOSING

10.1         Closing Date. The closing of the transactions provided for herein
is scheduled to take place on June 6, 2006, or at such other place, time or date
as the parties may mutually agree to in writing, such date being referred to
herein as the “Closing Date” or the “Closing”.

10.2         Transfer of Possession. On the Closing Date or shortly thereafter,
Broadcom, through its officers, agents and employees, will put Ciprico into full
possession of the Purchased Assets to be delivered at such time.

10.3         Closing Deliveries. At or before the Closing, Broadcom will execute
and deliver to Ciprico:

(a)           one or more “Bills of Sale” in the form of Exhibit A attached
hereto, conveying in the aggregate all of Broadcom’s ownership in personal
property included in the Purchased Assets (except that such bill of sale will be
delivered at the end of the transition period set forth in Exhibit E);

(b)           an “Assignment and Assumption Agreement” in the form of Exhibit B
attached hereto, with respect to the Assumed Contracts;

(c)           an “Officer’s Certificate” indicating that Broadcom’s board of
directors has approved this Agreement; and

11


--------------------------------------------------------------------------------




(d)           any respective third party consents and approvals required under
any of the Assumed Contracts;

At or before the Closing, Ciprico will execute and deliver to Broadcom an
“Officer’s Certificate” indicating that Ciprico’s board of directors has
approved this Agreement.

10.4         Transition Period. Broadcom and Ciprico agree to assist each other
with a transition period relating to certain computing assets as set forth in
Exhibit E hereto.

ARTICLE XI

TERM AND TERMINATION

11.1         Term. This Agreement shall become effective as of the Closing Date
and shall remain effective unless and until terminated pursuant to this
Article XI (the “Term”).

11.2         Termination. A party may, at its option (which option shall be
exercisable in its sole and absolute discretion), terminate this Agreement for
cause if any of the following occurs:

(a)           The other party materially breaches this Agreement or fails to
perform any term or condition of this Agreement (excluding Sections 4.2 or
4.3,), if such breach or failure to perform is not cured within thirty (30) days
after written notice thereof;

(b)           If Ciprico materially breaches or fails to perform any term or
condition of Section 4.2, including Exhibit D, or Section 4.3 of this Agreement,
and Ciprico fails to provide an acceptable plan to cure the specified breach
within thirty (30) days after notice thereof or fails to begin diligently
executing such plan within thirty (30) days after the notice;

(c)           A petition in bankruptcy is filed by the other party; or a
petition in bankruptcy is filed against the other party and is not dismissed
within forty-five (45) days of filing; or a receiver, trustee in bankruptcy, or
similar officer is appointed to take charge of all or part of the other party’s
property; or the other party makes an assignment for the benefit of creditors;

(d)           The other party attempts to assign this Agreement in violation of
Section 12.7, or in the case of Ciprico, undergoes a Change of Control with a
Broadcom Competitor.

11.3         Effect Of Termination. Upon the termination of this Agreement by
either party:

(a)           If termination occurs prior to three years after Closing and
Ciprico’s royalty payments under this Agreement in the aggregate are less than
the Royalty Cap, then all rights and licenses granted to Ciprico under this
Agreement shall immediately terminate. Ciprico shall ship to Broadcom, within
ten (10) days, all tangible items in its possession or control which are owned
by or proprietary to Broadcom, including but not limited to all Licensed
Technology and Confidential Information, as well as at least one copy of all
Improvements in both source code and object code form for the purpose of
Section 2.5. Ciprico will destroy or return to Broadcom, at its option, all
other such copies in its possession or control. Ciprico will also ship to
Broadcom, within ten (10) days, all equipment necessary to support the Software
listed on Schedule 11.3(b) hereto.

(b)           If termination occurs on or after three years after Closing and
Ciprico’s royalty payments under this Agreement in the aggregate are less than
the Royalty Cap, then:

12


--------------------------------------------------------------------------------




(i)   If termination was for failure by Ciprico to pay any amounts owed under
this Agreement, then all rights and licenses granted to Ciprico under this
Agreement shall immediately terminate. Ciprico shall ship to Broadcom, within
ten (10) days, all tangible items in its possession or control which are owned
by or proprietary to Broadcom, including but not limited to all Licensed
Technology and Confidential Information, as well as at least one copy of all
Improvements in both source code and object code form for the purpose of
Section 2.5. Ciprico will destroy or return to Broadcom, at its option, all
other such copies in its possession or control. Ciprico will also ship to
Broadcom, within ten (10) days, all equipment necessary to support the Software
listed on Schedule 11.3(b) hereto; or

(ii)  If termination was for a reason other than failure by Ciprico to pay any
amounts owed under this Agreement, then all rights and licenses granted to
Ciprico under Section 2 herein shall survive in perpetuity subject to Ciprico’s
continuing obligations to pay royalties and commissions under Section 3 (which
shall also survive) , and subject to Broadcom’s right to terminate such rights
and licenses under Section 11.2 in the event that Ciprico fails to meet such
obligations.

(c)           If Ciprico’s royalty payments under this Agreement in the
aggregate are equal to the Royalty Cap, then all rights and licenses granted to
Ciprico under Section 2 herein shall survive in perpetuity.

(d)           Broadcom shall continue to grant Ciprico the license pursuant to
Section 2.1 for the sole purpose of allowing Ciprico to continue to support only
its existing customers and only for Licensed Software and RAID Controller Cards
shipped prior to termination, consistent with its obligations under Section 4.3.

(e)           Termination of this Agreement shall not relieve either party of
any liability accrued prior to the date of termination, and termination shall
not affect the continued operation or enforcement of any provision of this
Agreement which is to survive termination under Section 11.5.

11.4                Not Sole Remedy. Termination is not the sole remedy under
this Agreement and, whether or not termination is effected, all other remedies
including but not limited to the relief set forth in Section 12.16 shall remain
available.

11.5                Survival. The provisions of Sections 2.3, 2.5, 2.6, 2.7,
2.8, 3.4, 3.6, 3.7, 4.3, 7.1, 9, 12 and 13 shall survive the termination of this
Agreement. If Ciprico’s royalty payments under this Agreement in the aggregate
are equal to the Royalty Cap, then Sections 2.1 and 2.2 shall survive the
termination of this Agreement. Sections 3.1, 3.2, 3.3 and 3.5 shall survive
termination, only to the extent that any amounts payable under such sections as
of the date of termination will remain due and payable, and also to the extent
set forth in Section 11.3(b)(ii).

ARTICLE XII

MISCELLANEOUS

12.1         Titles and Headings. Titles and headings in this Agreement are for
convenience only and shall not be deemed to alter or affect the construction of
any provision of this Agreement.

12.2         No Partnership or Agency. Nothing in this Agreement shall be deemed
to create or establish a joint venture, partnership, employment or agency
relationship between the Parties, and neither Party shall have the power to
obligate or bind the other Party in any manner whatsoever.

13


--------------------------------------------------------------------------------


12.3         Entire Agreement. This Agreement and the NDA constitute and contain
the entire agreement and understanding between the Parties concerning the
subject matters thereof. This Agreement supersedes and replaces any and all
prior agreements, understandings, negotiations, discussions or commitments,
whether written or oral, concerning the subject matters thereof. This is a fully
integrated agreement.

12.4         No Oral Modification. This Agreement may be amended only by a
further writing signed by the Parties. No oral modification of any term of this
Agreement shall be effective for any purpose.

12.5         Waiver. No waiver of any breach of any term or provision of this
Agreement shall be construed to be, or shall be, a waiver of any other breach of
this Agreement. No waiver shall be binding unless in writing and signed by the
Party waiving the breach. All remedies, either under this Agreement or by law or
otherwise afforded, shall be cumulative and not alternative.

12.6         Further Assurances. The Parties agree to cooperate fully and to
execute any and all supplementary documents and to take any and all additional
actions that may be necessary or appropriate to give full force and effect to
the terms, provisions and intentions of this Agreement.

12.7         Assignment. Neither party will be permitted to assign this
Agreement or any rights or obligations hereunder, directly or indirectly, by
operation of law or otherwise, without the other Party’s prior written consent,
and any such attempted assignment shall be void. Notwithstanding the foregoing,
Ciprico may assign this Agreement in its entirety, without Broadcom’s consent,
to a successor to all or substantially all of its business or assets (whether by
way of merger, stock purchase or purchase of assets), so long as that successor
(i) agrees in writing to be bound by this Agreement, and (ii) is neither a
Broadcom Competitor nor an affiliate of a Broadcom Competitor. In addition,
either party may assign this Agreement to a wholly-owned subsidiary of such
party upon written notice. This Agreement shall be binding on, and shall inure
to the benefit of, the Parties hereto, and their respective successors and
permitted assigns.

12.8         Severability. If any portion, part or provision of this Agreement
or the application thereof is held invalid, illegal or unenforceable in any
jurisdiction, the invalidity shall not affect other portions, parts, provisions
or applications of this Agreement which can be given effect without the invalid
portions, parts, provisions or applications, and to this end the provisions of
this Agreement are declared to be severable.

12.9         Governing Law and Venue. This Agreement shall be governed by the
laws of the State of California without regard to principles of conflict of
laws, and the United Nations Convention on Contracts for the International Sale
of Goods is hereby excluded. The sole jurisdiction and venue for actions related
to the subject matter hereof shall be the state and federal courts located in
the County of Orange, California, and both parties hereby consent to such
jurisdiction and venue.

12.10       Cooperative Drafting. Each Party has cooperated in the drafting and
preparation of this Agreement and been represented by counsel in such drafting
and preparation. Accordingly, any rule of law, including but not limited to
Section 1654 of the California Civil Code, or any legal decision that would
require interpretation of any claimed ambiguities in this Agreement against the
Party that drafted it has no application and is expressly waived.

12.11       Attorneys’ Fees in Subsequent Proceedings. In the event of any
litigation, arbitration or other proceeding in connection with or concerning any
of the subject matters of this Agreement, the Party in whose favor any award or
judgment shall be rendered therein shall be entitled to recover from the other
Party all reasonable expenses incurred by said prevailing Party in the
proceeding, including costs and reasonable attorneys’ fees.

14


--------------------------------------------------------------------------------




12.12       Parties to Bear Costs. Each Party will be responsible for all fees
and expenses (including but not limited to the costs and fees of any attorneys
or accountants) which are incurred by such Party in connection with this
Agreement and the transactions contemplated thereby..

12.13       Publicity. Neither Party shall make or issue any oral announcement
or written statement concerning this Agreement or the transactions contemplated
by this Agreement for dissemination to the general public without the prior
written consent of the other Party. This provision shall not apply, however, to
any written statement required to be made by law or regulations of any federal
or state governmental agency.

12.14       Notices. Unless otherwise specifically provided herein, any notice
or other communication herein required or permitted to be given shall be in
writing and may be personally served or sent by United States mail or courier
service and shall be deemed to have been given when delivered in person or by
courier service, or three business days after depositing it in the United States
mail with postage prepaid, certified delivery and properly addressed. For the
purposes hereof, any notice or other communication herein required or permitted
to be given shall be addressed as follows or to such other address as may from
time to time be designated in writing by any of the Parties:

To Ciprico:

17400 Medina Road, #800

Plymouth, MN 55447

Attention:  Chief Financial Officer

Fax:  (763) 551-4002

 

To Broadcom:

Broadcom Corporation

16215 Alton Parkway

Irvine, California 92618

Attention:  General Counsel

Fax:  (949) 450-0504

 

12.15       Independent Advice. The Parties, and each of them, represent and
warrant that:

(a)           in entering into this Agreement, they have had the benefit and
advice of their own counsel in connection with this Agreement, and that the
terms of this Agreement have been completely read and explained to them;

(b)           this Agreement is executed without reliance upon any statement,
representation, promise, inducement, understanding or agreement by or on behalf
of either Party or by or on behalf of any employee, representative, agent or
attorney employed by either Party, other than the matters expressly set forth
herein; and

(c)           no promise, inducement, understanding or agreement not expressed
herein has been made to it/him/her.

15


--------------------------------------------------------------------------------




12.16       Equitable Relief. Each party hereby acknowledges that its breach of
Section 2 or Section 7.1 of this Agreement would cause irreparable harm and
significant injury to the other party that may be difficult to ascertain and
that a remedy at law would be inadequate. Accordingly, each party agrees that
the other party shall have the right to seek and obtain immediate injunctive
relief to enforce such obligations under the Agreement in addition to any other
rights and remedies it may have.

12.17       Execution in Counterparts. This Agreement may be executed in any
number of counterparts, each of which when so executed shall be deemed an
original and all of which shall constitute together one and the same instrument,
and shall be effective upon execution by all of the Parties.

12.18       Export Regulations. Each party agrees and warrants that it shall
comply, at its own expense, with the U.S. Foreign Corrupt Practices Act and all
export laws, restrictions, national security controls and regulations of the
United States and any applicable foreign agency or authority. Neither party
shall export or re-export, or authorize the export or re-export of the Licensed
Technology, the Improvements, or any other product, technology, or information
that such party obtains or learns hereunder, or any copy or direct product
thereof, in violation of any of such laws, restrictions, or regulations or
without any license or approval required thereunder.

12.20       No Third Party Beneficiaries. The terms and provisions of this
Agreement are intended solely for the benefit of Broadcom and Ciprico and, with
respect to Section 9 only, the Ciprico Indemnified Parties and the Broadcom
Indemnified Parties, and their respective successors or permitted assigns, and
it is not the intention of the parties to confer third-party beneficiary rights,
and this Agreement does not confer any such rights.

ARTICLE XIII

DEFINITIONS

13.1         Definitions. As used in this Agreement, the following defined terms
shall have the meanings indicated below (with correlative meanings for the
singular or plural forms thereof):

“Assumed Contracts” has the meaning ascribed to it in Section 1.1(d).

“Broadcom” means, collectively, Broadcom Corporation and its wholly-owned
subsidiaries.

“Broadcom Competitor” means Intel Corporation, Vitesse Semiconductor
Corporation, LSI Logic Corporation, PMC-Sierra, Inc., Marvell
Semiconductor, Inc., and any affiliate of, or successor in interest to, any such
company.

“Broadcom Indemnified Parties” has the meaning ascribed to it in Section 9.2.

“Business” means Broadcom’s existing business of licensing RAID software and
selling RAID Controller Cards. The Business specifically excludes Broadcom’s
development, manufacture, marketing, and sale of RAID controller integrated
circuits (even though such integrated circuits are components of Broadcom’s RAID
storage controller card products).

“Change of Control” shall mean any change, directly or indirectly, in the power
to direct the business affairs of an entity through appointment, contract,
agreement, election, ownership of equity or otherwise. Ownership, directly or
indirectly, of more than fifty percent (50%) of the equity in an entity

16


--------------------------------------------------------------------------------




shall be deemed “control” of that entity and “control” of one entity shall be
deemed control of all entities controlled by such entity. Without limitation,
“Change of Control” includes (i) any merger or consolidation of a party with or
into a third party; (ii) a sale of all or substantially all of a party’s assets
in one or a series of related transactions; (iii) completion of a tender offer
or exchange offer pursuant to which holders of a party’s stock are permitted to
tender or exchange their shares for other securities, cash or property, or
(iv) any reclassification of a party’s stock or any compulsory share exchange
pursuant to which such stock is effectively converted into or exchanged for
other securities, cash or property.

 

“Ciprico” means, collectively, Ciprico Inc. and its wholly-owned subsidiaries.

“Ciprico Indemnified Parties” has the meaning ascribed to it in Section 9.1.

 “Confidential Information” has the meaning ascribed to it in Section 7.1.

“End User Agreement” means a written, legally enforceable agreement that (i) is
consistent with and does not exceed the scope of this Agreement; (ii) stipulates
that the Licensed Software is licensed, not sold, and that title to and
ownership of the Licensed Software and any portion thereof remain with Broadcom;
(iii) disclaims all express and implied warranties on behalf of Broadcom, and
exclude liability of Broadcom for any special, indirect, exemplary, incidental
or consequential damages; and (iv) prohibits the user from (a) copying the
Licensed Software, except as reasonably necessary for internal back-up purposes,
or (b) from modifying the Licensed Software, or (c) attempting to reverse
engineer, decompile or disassemble any portion of the Licensed Software, or
(e) exporting the Licensed Software or any underlying technology in
contravention of any applicable U.S. or foreign export laws and regulations.

“Improvement(s)” shall mean and include any and all derivative works,
alterations, enhancements, revisions, engineering changes or modifications to or
related to the Licensed Software.

“Knowledge” shall mean the actual knowledge of facts, matters or circumstances
of Broadcom and all officers and directors of Broadcom as of the Closing.

“Licensed Board Designs” shall mean the Broadcom designs for its RAID Controller
Cards, as described in Schedule 2.1(b).

“Licensed Marks” shall mean the marks “RaidCore,” “Hyperraid,” “Xelcoreraid,”
and “Fulcrum,”, respectively, and any renewals, extensions or foreign
counterparts thereof.

“Licensed Software” shall mean Broadcom’s RAID software stack, as described in
Schedule 2.1(a).

“Licensed Technology” shall mean only the Licensed Software and the Licensed
Board Designs.

“Liens” shall mean any security interests, pledges, mortgages, liens, deeds of
trust, or conditional sales contracts, in each case whether imposed by law,
contract or otherwise.

“Litigation” means any action, suit, arbitration, proceeding, investigation or
inquiry, whether civil, criminal or administrative, including reviews by a state
agency.

 “NDA” shall mean that certain Non-Disclosure Agreement between Broadcom and
Ciprico dated February 13, 2006.

17


--------------------------------------------------------------------------------




“Prohibited License” shall mean a software license that requires as a condition
of use, modification, and/or distribution of such software that such software or
other software incorporated into, derived from, linked with or distributed with
such software be (a) disclosed or distributed in source code form; (b) be
licensed for the purpose of making derivative works; or (c) be redistributable
at no charge. The “General Public License” (GPL) published by the Free Software
Foundation is an example of a Prohibited License.

“RAID Controller Cards” means RAID cards that incorporate the Licensed
Technology or any portion thereof.

 “RAID Software” shall mean software that is designed to control a disk storage
subsystem consisting of multiple hard disk drives to share or replicate data
among the drives in accordance with industry standard RAID (Redundant Array of
Independent Drives) level definitions.

“Revenue” shall mean the amount recorded by a party in its financial statements
in accordance with Generally Accepted Accounting Principles and consistent with
such party’s current policies. Revenue shall be calculated as gross sales
amounts, less any credits such as rebates, discounts, price adjustments, special
credit terms or the like.

“Royalty Cap” has the meaning ascribed to it in Section 3.2.

“Shares” has the meaning ascribed to it in Section 3.5.

“Supported Chip(s)” has the meaning ascribed to it in Section 5.1.

“Term” has the meaning ascribed to it in Section 11.1.

 [SIGNATURES ON FOLLOWING PAGE.]

18


--------------------------------------------------------------------------------




Each of the Parties signing below has read the foregoing Agreement and accepts
and agrees to the provisions it contains and hereby executes it voluntarily with
full understanding of its consequences.

BROADCOM CORPORATION

By:  /s/ Thomas F. Lagatta                

Name: Thomas F. Lagatta

Title: SR Vice President & General Manager

         Enterprise Computing Group

CIPRICO INC.

By:  /s/ James W. Hansen                  

Name: James W. Hansen

Title: Chairman and Chief Executive Officer

 

19


--------------------------------------------------------------------------------